Case 0:18-cv-61828-WPD Document 77 Entered on FLSD Docket 07/11/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-61828-CIV- WPD/LSS


  AMGEN INC. and AMGEN
  MANUFACTURING LIMITED,

                       Plaintiffs,

        v.

  APOTEX INC. and APOTEX CORP.,

                       Defendants.



         DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                 SUBMIT CLAIM CONSTRUCTION BRIEFING
         Defendants Apotex Inc. and Apotex Corp. (collectively, “Apotex”), by and through their

  undersigned counsel, hereby file this Unopposed Motion for an Extension of Time to Submit

  Claim Construction Briefing. In support thereof, Defendants state:

         1.     On January 2, 2019, Plaintiffs Amgen Inc. and Amgen Manufacturing Limited

  (collectively, “Amgen”) and Apotex (Amgen and Apotex are collectively referred to as the

  “Parties”) submitted their Proposed Joint Scheduling Report and Discovery Plan [DE 42],

  pursuant to this Court’s August 10, 2018 Order.

         2.     Pursuant to the Proposed Joint Scheduling Report and Discovery Plan, the Parties

  proposed to file Opening Claim Construction Briefs by July 12, 2019.

         3.     On January 3, 2019, this Court entered its Order Setting Trial Date and Discovery

  Deadlines, Referring Case to Mediation & Referring Discovery Motions to United Magistrate

  Judge (the “Trial Order”) [DE 43]. Pursuant to Paragraph 3 of the Trial Order, this Court

  considered the parties’ suggested discovery schedule and noted that “[d]ates and other
Case 0:18-cv-61828-WPD Document 77 Entered on FLSD Docket 07/11/2019 Page 2 of 4



  agreements between the parties not otherwise addressed herein shall be considered part of this

  Order.”

          4.     Subject to the Court’s approval, Defendants request that the Court extend the

  deadline for filing the Opening Claim Construction Briefs by two (2) weeks, making that

  deadline July 26, 2019. As a result of that accommodation to the schedule, subject to the Court’s

  approval, Defendants respectfully request that the Court permit two (2) week extensions of the

  deadlines for filing Responsive Claim Construction Briefs, making the new deadline August 16,

  2019, the completion of claim construction expert discovery, making the new deadline August

  30, 2019, and filing Reply Claim Construction Briefs, making the new deadline September 6,

  2019.

          5.     Counsel for Apotex has conferred with counsel for Amgen, who advised that

  Amgen has no opposition to the requested extension.

          6.     The brief extension is requested in good faith, not for the purposes of delay and

  will not affect the other dates in the case schedule.

          WHEREFORE, Defendants respectfully request that the Court grant the relief requested

  herein and extend the claim construction deadlines as outlined above.


                               LOCAL RULE 7.1 CERTIFICATION

          On July 11, 2019, counsel for Apotex conferred with counsel for Amgen regarding the

  relief sought in this motion. Amgen does not oppose the relief sought in this motion.

                                                 Respectfully submitted,

                                                 By: /s/ Simeon D. Brier
                                                 Simeon D. Brier (Florida Bar No. 525782)
                                                 Matthew B. Criscuolo (Florida Bar No. 58441)
                                                 COZEN O’CONNOR
                                                 One North Clematis Street



                                                    2
Case 0:18-cv-61828-WPD Document 77 Entered on FLSD Docket 07/11/2019 Page 3 of 4



                                     Suite 510
                                     West Palm Beach, FL 33401
                                     Telephone: 561-515-5250
                                     Email: sbrier@cozen.com
                                            mcriscuolo@cozen.com
                                     and

                                     Kerry B. McTigue
                                     Barry P. Golob
                                     W. Blake Coblentz
                                     Aaron S. Lukas
                                     COZEN O’CONNOR
                                     1200 Nineteenth Street NW
                                     Washington, DC 20036
                                     Telephone: 202-912-4800
                                     Email: kmctigue@cozen.com
                                            bgolob@cozen.com
                                            wcoblentz@cozen.com
                                            alukas@cozen.com
                                     and
                                     Keri L. Schaubert
                                     COZEN O’CONNOR
                                     277 Park Avenue
                                     New York NY 10172
                                     Telephone: 212-883-4900

                                     Attorneys for Defendants
                                     Apotex Inc. and Apotex Corp.




                                       3
Case 0:18-cv-61828-WPD Document 77 Entered on FLSD Docket 07/11/2019 Page 4 of 4



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 11, 2019, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

  counsel and that a true and correct copy was served via electronic mail on all counsel of parties

  of record.


                                              /s/ Simeon D. Brier
                                              Simeon D. Brier
